96-697




                                                                                   No. 96-697

                                                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                                                  1997



                                                                        KEITH RIDLEY,

                                                                       Plaintiff and Appellant,

                                                                                         v.

                                               GUARANTEE NATIONAL INSURANCE COMPANY,

                                                                      Defendant and Respondent.



                      APPEAL FROM:                  District Court of the First Judicial District,
                                                       In and for the County of Lewis and Clark,
                                                   The Honorable Dorothy McCarter, Judge presiding.

                                                                   COUNSEL OF RECORD:

                                                                                  For Appellant:

                                                       John M. Morrison (argued), Meloy & Morrison,
                                                                     Helena, Montana

                                                                                For Respondent:

                                   Guy W. Rogers (argued) and Tiffany B. Lonnevik; Brown, Gerbase,
                                           Cebull, Fulton, Harman & Ross; Billings, Montana

                                                                              For Amici Curiae:

                                Ira Eakin and Michael G. Eiselein; Lynaugh, Fitzgerald & Eiselein;
                                     Billings, Montana (for Montana Trial Lawyers Association)

                                                  Mark Staples, Staples Law Office, Helena, Montana
                                                       (for Montana Chiropractic Association)



                                                                               Heard:   October 1, 1997
                                                                               Submitted: October 28, 1997
                                                                               Decided: December 24, 1997
                                                                               Filed:



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (1 of 14)4/17/2007 4:27:33 PM
 96-697


                                                          __________________________________________
                                                                       Clerk

                     Justice Terry N. Trieweiler delivered the Opinion of the Court.

          The plaintiff, Keith Ridley, filed a complaint for declaratory judgment against
the
defendant, Guarantee National Insurance Company, in the District Court for the First
Judicial District in Lewis and Clark County. Ridley sought a District Court judgment
that õ 33-18-201, MCA, of the Montana Unfair Trade Practices Act requires a
tort-feasor's insurer to pay the actual medical expenses of a tort victim as they are
incurred when liability is reasonably clear. The District Court concluded that an
insured
does not have an obligation in all cases to pay an injured third party's medical
expenses
in advance of full and final settlement, even though liability is reasonably clear,
and
granted summary judgment to Guarantee National. Ridley appeals that decision. We
reverse the order and judgment of the District Court.
     The following issues are presented on appeal:
     1.    Did the District Court err when it concluded that the issue raised by
Ridley's complaint was not appropriate for declaratory judgment pursuant to õõ 27-8-
201
and -202, MCA, of the Uniform Declaratory Judgments Act?
     2.    Pursuant to õ 33-18-201, MCA, of the Montana Unfair Trade Practices Act,
does an insurer have an obligation to pay medical expenses as incurred by an injured
third-party tort victim when the liability of its insured is reasonably clear?
                        FACTUAL BACKGROUND
     The factual record in this case is minimal. It consists of those allegations
in Keith
Ridley's complaint which are admitted by Guarantee National and Ridley's affidavit.
There are also a number of documents attached to Ridley's complaint, and additional
documents attached to briefs filed by Guarantee National in the District Court.
There is
little foundation for these documents and it is unclear the extent to which they
have been
or should be considered. However, based on the parties' allegations and the
arguments
made in both the District Court and this Court, it appears that the following facts
are
undisputed.
     Ridley was injured on November 2, 1995, when the automobile in which he was
a passenger collided with a vehicle operated by Kenneth Roope who was then insured
against liability by Guarantee National. The driver of Ridley's vehicle was
attempting
to make a left-hand turn. Roope was attempting a pass to the left side of that
vehicle.
     In correspondence to Ridley's attorney, Guarantee National's claims adjuster
acknowledged that the company's insured was 90 percent at fault for the collision.
Ridley's attorney later advised the same adjuster that his client could not afford
the
medical treatment that had been prescribed for the injuries caused by the collision,

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (2 of 14)4/17/2007 4:27:33 PM
 96-697


including an MRI exam and physical therapy, and asked that those expenses be paid by
Guarantee National. He explained that because Guarantee National had admitted that
it
was more than 50 percent at fault for the collision, it was liable to the claimant
for all of
his damages pursuant to principles of joint and several liability, and advised
Guarantee
National that after Ridley's condition had stabilized they would discuss full and
final
settlement of his claims with Guarantee National.
      Guarantee National's adjuster advised Ridley's counsel that no medical expenses
would be paid in advance of final settlement of Ridley's claim.
      Ridley filed a complaint for declaratory judgment in the District Court for the
First
Judicial District in Lewis and Clark County, named Guarantee National as the
defendant,
and asked the District Court to conclude, pursuant to õ 33-18-201, MCA (Montana
Unfair Trade Practices Act), that Guarantee National did have an obligation to pay
medical expenses where liability is reasonably clear regardless of whether a final
settlement had been agreed upon.
      In its answer, Guarantee National admitted that a collision occurred on
November 2, 1995, involving an automobile in which Ridley was a passenger and an
automobile operated by its insured. It also admitted that its insured had the
majority of
fault for the accident and that it declined to pay for Ridley's ongoing medical
expenses.
However, it explained that its refusal was partially based on uncertainty about the
causal
relationship between the accident and the extent of Ridley's injuries. As an
affirmative
defense, Guarantee National alleged that there was no obligation pursuant to Montana
law
for an insurer to pay medical expenses of an injured third party before full and
final
settlement of that person's claim.
      Both parties moved for summary judgment. Ridley's motion was denied and
Guarantee National's motion was granted.
      The District Court based its order on the following legal conclusions:
      1.   Section 33-18-201, MCA, of the Unfair Claims Practices Act, requires that
plaintiff prove that the insurer's conduct complained of occur "with such frequency
as to
indicate a general business practice" and, therefore, even if Ridley's
interpretation of the
statute is correct, Guarantee National is not required in every case to make advance
payment of medical expenses.
      2.   In this case, Guarantee National denies a causal relationship between its
conduct and the full extent of Ridley's injuries; therefore, declaratory judgment
will not
resolve all issues before the parties and is not appropriate pursuant to the Uniform
Declaratory Judgment Act.
      3.   The Unfair Claims Practices Act does not require an insurer to pay an
injured party's medical expenses prior to final settlement in all cases, even where

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (3 of 14)4/17/2007 4:27:33 PM
 96-697


liability
is reasonably clear.
      In response to Ridley's appeal, Guarantee National concedes that the District
Court
erred when it concluded that he must prove a general business practice in order to
state
a claim pursuant to the Unfair Claims Practices Act. Guarantee National concedes
that
pursuant to õ 33-18-242(2), MCA, a third-party claimant has an independent cause of
action against an insurer for a violation of õ 33-18-201(6) and (13), MCA, without
regard
to whether the insurer's alleged violations occurred with "such frequency as to
indicate
a general business practice." Therefore, we will confine our review to the last two
bases
for the District Court's order which granted summary judgment.
                              ISSUE 1
      Did the District Court err when it concluded that the issue raised by Ridley's
complaint was not appropriate for declaratory judgment pursuant to õõ 27-8-201 and -
202, MCA, of the Uniform Declaratory Judgments Act?
      "When a district court determines that declaratory relief is not necessary or
proper,
we will not disturb the court's ruling absent an abuse of discretion." Remington v.
Department of Corr. & Human Servs. (1992), 255 Mont. 480, 483, 844 P.2d 50, 51,
overruled on other grounds by Orozco v. Day (Mont. 1997), 934 P.2d 1009, 54 St. Rep.
200. However, we review the district court's conclusions on which its decision is
based,
as we do all legal issues, to determine whether they have been correctly decided.
See
Carbon County v. Union Reserve Coal Co., Inc. (1995), 271 Mont. 459, 469, 898 P.2d
680, 686.
      The District Court concluded that declaratory judgment could not be granted
without a justiciable controversy and, based on our decision in Brisendine v.
Department
of Commerce (1992), 253 Mont. 361, 833 P.2d 1019, concluded that that requires "'a
controversy the judicial determination of which will have the effect of a final
judgment
in law or decree in equity upon the rights, status, or legal relationships of one or
more
of the real parties in interest.'" Brisendine, 253 Mont. at 364, 833 P.2d at 1021.
The
District Court concluded that that type of relief could not be granted in this case
because
there were factual issues regarding the insurer's liability in addition to the legal
issue
raised by Ridley. Specifically, the District Court concluded that there was an issue
regarding the extent to which Guarantee National's insured caused the injuries for
which
Ridley sought medical treatment.
      On appeal, Ridley contends (1) that there was no issue regarding causation based
on his uncontroverted affidavit that the injuries for which he was being treated were
caused by the collision in which he was involved on November 2, 1995; and (2) that

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (4 of 14)4/17/2007 4:27:33 PM
 96-697


even
if there were factual issues regarding causation, he is still entitled, pursuant to
õõ 27-8-
201 and -202, MCA, of the Uniform Declaratory Judgment Act, to have legal issues
resolved when his rights, status, or legal relations are affected by statute.
     Guarantee National responds that the District Court did not abuse its discretion
when it refused to grant declaratory relief because a justiciable controversy is a
prerequisite to such relief, and a justiciable controversy requires that the judicial
determination being sought finally resolve the rights, status, or legal relations of
the
parties. It contends that that cannot be accomplished in this case because
regardless of
the court's interpretation of the Unfair Claims Practices Act, there remains an issue
regarding the extent of Guarantee National's liability for Ridley's medical
benefits.
Guarantee National contends that the District Court correctly decided, based on our
decision in Brisendine, to deny Ridley the relief he sought.
     Section 27-8-201, MCA, of the Uniform Declaratory Judgment Act, provides, in
relevant part, as follows: "Courts of record within their respective jurisdictions
shall have
power to declare rights, status, and other legal relations whether or not further
relief is
or could be claimed."
     Section 27-8-202, MCA, of the same Act, provides:
     Any person . . . whose rights, status, or other legal relations are
affected by a statute . . . may have determined any question of construction
or validity arising under . . . statute . . . and obtain a declaration of rights,
status, or other legal relations thereunder.

     This Court's role in the construction of a statute is simply to declare what is
stated
by the plain terms of the statute and not to insert what has been omitted. Section
1-2-
101, MCA. The plain language of õ 27-8-202, MCA, provides that persons whose rights,
status, or other legal relations are affected by statute may ask the courts of this
state to
construe that statute for the purpose of declaring those rights. Section 27-8-201,
MCA,
makes clear that that right to have statutes construed is not dependent on whether
further
relief "is or could be claimed." In other words, it is not a basis for denying
declaratory
relief that all of the "rights, status, or other legal relations" of the parties
cannot be
decided in the same proceeding.
     The facts in Brisendine are distinguishable from those in this case and we
conclude
that the District Court erred when it relied on that decision to deny declaratory
relief.
     In Brisendine, the plaintiff was a denturist whose proposal to associate
professionally with a dentist had been rejected by the Board of Dentistry based on
its

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (5 of 14)4/17/2007 4:27:33 PM
 96-697


interpretation of õ 37-4-103, MCA. Before the Board issued its final decision,
Brisendine
filed a complaint in district court for a declaratory judgment to the effect that õ
37-29-
103, MCA, did not prohibit him from entering into a business association with a
dentist.
The district court dismissed his complaint pursuant to Rule 12(b)(6), M.R.Civ.P., on
the
ground that it did not present a justiciable controversy. On appeal, we held that
Brisendine's complaint lacked sufficient specificity regarding his proposed business
association to enable the Court to render a judgment which was anything other than
advisory, and that the more appropriate procedure would be to exhaust his
administrative
remedies before the Board and then appeal the Board's decision, if adverse, to the
district
court. However, we did not hold that before a party is entitled to declaratory
relief, he
or she must establish that the relief sought will resolve all issues between the
parties.
      In this case, Guarantee National has denied Ridley's claim on several bases--one
being that it has no legal obligation to pay Ridley's medical expenses prior to a
final
settlement of all of his claims. While there may also be a factual dispute regarding
causation and the extent of Guarantee National's ultimate liability, it does Ridley
no good
to further document the relationship between the collision with Guarantee National's
insured and his injuries so long as Guarantee National operates under the assumption
that
it has no obligation to pay for even those medical expenses clearly caused by its
insured,
absent Ridley's willingness to settle all other claims for damages related to the
collision.

     Furthermore, Guarantee National has some basis at the present time for asserting
that it has no obligation to pay for Ridley's medical expenses. In two separate
federal
district court decisions, there has been a determination that insurers are not
obligated
pursuant to õ 33-18-201, MCA, to pay medical expenses incurred by third-party tort
victims prior to a final settlement of that person's claims. See Young v. Simenson
(D.
Mont. June 6, 1987), CV-87-062-GF; Jensen v. State Farm Mut. Auto. Ins. Co. (D.
Mont. 1990), 8 Mont. Fed. Rep. 262. Because of these decisions, Ridley correctly
points
out that even if he incurred medical expenses due to the negligence of Guarantee
National's insured, and even if its insured's liability for those damages is
reasonably clear
and Guarantee National still refuses to pay for those expenses, he cannot enforce his
rights to compensation pursuant to õ 33-18-242, MCA, because of the following
provision
in subparagraph (5) of that statute: "An insurer may not be held liable under this
section

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (6 of 14)4/17/2007 4:27:33 PM
 96-697


if the insurer had a reasonable basis in law or in fact for contesting the claim or
the
amount of the claim, whichever is in issue." Section 33-18-242(5), MCA. In other
words, based on the federal decisions, even if they are incorrect, Ridley's rights
under
the Act are unenforceable.
      For these reasons, we conclude that the District Court erred as a matter of law
when it held that the relief sought by Ridley did not present a justiciable
controversy, and
that the District Court abused its discretion when it declined to render a
declaratory
judgment in this matter pursuant to õõ 27-8-201 and -202, MCA, in order to resolve
the
respective rights and obligations of the parties, as established by Montana's Unfair
Claims
Practices Act.
                              ISSUE 2
      Pursuant to õ 33-18-201, MCA, of the Montana Unfair Trade Practices Act, does
an insurer have an obligation to pay medical expenses as incurred by an injured
third-party tort victim when the liability of its insured is reasonably clear?
      Section 33-18-201, MCA, provides in part that:
No person may, with such frequency as to indicate a general business
practice, do any of the following:
      . . . .
      (6) neglect to attempt in good faith to effectuate prompt, fair, and
equitable settlements of claims in which liability has become reasonably
clear;
      . . . .
      (13) fail to promptly settle claims, if liability has become reasonably
clear, under one portion of the insurance policy coverage in order to
influence settlements under other portions of the insurance policy coverage
. . . .

     Ridley contends that Guarantee National is liable for medical expenses caused by
its insured when liability is reasonably clear, without regard to whether a final
settlement
has or can be agreed upon, because subsection (6), by its plain language, makes no
reference to final settlement of all claims, but refers instead to "settlements." He
contends that Guarantee National has the same obligation pursuant to subsection (13)
because Guarantee National's obligation to pay medical expenses is a "portion" of
its duty
pursuant to the liability coverage it provided to its insured which cannot be
withheld as
leverage to influence settlement of its obligation for other portions of coverage
such as
lost wages, lost earning capacity, or pain and suffering. He contends that when this
Court held otherwise in Juedeman v. National Farmers Union Property and Casualty Co.
(1992), 253 Mont. 278, 833 P.2d 191, it misapplied subsection (13).
     Guarantee National responds that it has no obligation to pay medical expenses
incurred by a third-party claimant prior to final settlement of that person's claim,
even
if liability is reasonably clear, because the Montana Legislature did not intend

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (7 of 14)4/17/2007 4:27:33 PM
 96-697


piecemeal
compensation for each aspect of a claimant's injury; the Federal District Court, on
two
separate occasions, has held that the Unfair Claims Practices Act does not impose
such
an obligation; and õ 33-18-201(13), MCA, was specifically found inapplicable to these
circumstances in Juedeman. See Juedeman, 253 Mont. at 281, 833 P.2d at 193.
Finally,
Guarantee National notes that an amendment was offered to the Unfair Claims Practices
Act through House Bill No. 433 in the 1995 session of the Montana Legislature, which
would have imposed an obligation to pay medical expenses prior to final settlement
where
liability is reasonably clear, but that that amendment was not adopted. Therefore,
the
Legislature obviously did not intend to impose such an obligation.
      The District Court, even though it concluded that a declaratory judgment should
not be granted, concluded that the statute does not, as a matter of law, require
that an
insurer, in all cases, pay an injured third party's medical expenses in advance of
settlement, even when liability is reasonably clear. Other than its previously
discussed
rationale that declaratory relief was not appropriate, and other factual issues
regarding
causation remain to be decided, the District Court gave no further explanation for
its
conclusion.
      We hold that the District Court erred when it concluded that the statute in
question
does not require an insurer to pay an injured third party's medical expenses until
final
settlement, even when liability is reasonably clear. We conclude that both
subsections
(6) and (13) of õ 33-18-201, MCA, by their terms, impose such an obligation. This
does
not mean that an insurer is responsible for all medical expenses submitted by an
injured
plaintiff. Liability must be reasonably clear for the expense that is submitted.
That is,
even though liability for the accident may be reasonably clear, an insurer may still
dispute
a medical expense if it is not reasonably clear that the expense is causally related
to the
accident in question.
      Although the U.S. District Court for the State of Montana, in two separate
cases,
has held otherwise, those decisions offer no rationale for the legal conclusion
arrived at
and, as we have previously held, we are not constrained by the federal judiciary's
decisions when they interpret Montana law. See Boreen v. Christiansen (1994), 267
Mont. 405, 416, 884 P.2d 761, 767.
      As pointed out in Black's Law Dictionary, the word "settle" has different legal
connotations in different situations: "[T]he term may be employed as meaning to

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (8 of 14)4/17/2007 4:27:33 PM
 96-697


agree,
to approve, to arrange, to ascertain, to liquidate, to come to or reach an
agreement," and
other things. Black's Law Dictionary 1372 (6th ed. 1990). It is defined in
Webster's
Ninth New Collegiate Dictionary 1078 (1984), where relevant, as "to adjust
differences
or accounts." No definition offered by either party requires that a "settlement"
resolve
all disputes or all claims between two parties.
      We conclude that the language of õ 33-18-201(6), MCA, imposes no such
requirement. In fact, the reference to "settlements," rather than a "final
settlement,"
would suggest that the Montana Legislature anticipated that an insurer may have more
than one obligation arise from the same incident.
      Neither are we persuaded by Guarantee National's argument that because the 1995
Legislature declined to amend the Unfair Claims Practices Act by adding a specific
requirement to pay medical expenses prior to final settlement of claims it can be
inferred
that no such requirement is intended by the Act.
      First, the proposed amendment was tabled at the request of its sponsors after
it was
amended to the point where its supporters concluded that it was less protective than
the
existing law. Hearing on H.B. 443 before the Montana Senate 1995 Legislature
Judiciary
Comm. at 4, 54th Legislature Regular Session (1995) (minutes of motion and vote to
table H.B. 443). Second, at least one representative of the insurance industry
testified
that the amendment was not necessary because the obligation to compensate a third
party
when liability is reasonably clear already exists. Hearing on H.B. 443 before the
Montana Senate 1995 Legislature Judiciary Comm. at 3, 54th Legislature Regular
Session
(1995) (describing testimony of Greg VanHorsen, representative of State Farm
Insurance
Companies). Finally, even if some occurrence during the 1995 Legislature arguably
supported Guarantee National's position, the views of a subsequent legislative body
form
a hazardous basis for inferring the intent of an earlier one. See Waterman S.S.
Corp. v.
United States (1965), 381 U.S. 252, 268, 85 S. Ct. 1389, 1398, 14 L. Ed. 2d 370, 380.
      Furthermore, our interpretation of subsection (6) is more consistent with the
purpose of õ 33-18-201, MCA, which is to assure prompt payment of damages for which
an insurer is clearly obligated. It is also more consistent with this state's
public policy,
as established by the "mandatory liability protection" provisions of Montana law
found
at õõ 61-6-301 to -304, MCA. We have held that "[i]t is clear that the mandatory
liability insurance law seeks to protect members of the general public who are
innocent
victims of automobile accidents." Iowa Mut. Ins. Co. v. Davis (1988), 231 Mont. 166,

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (9 of 14)4/17/2007 4:27:33 PM
 96-697


170, 752 P.2d 166, 169.
      One of the most significant obligations that innocent victims of automobile
accidents incur and for which mandatory liability insurance laws were enacted, is the
obligation to pay the costs of medical treatment. If the insurer has no obligation
to pay
those expenses in a timely fashion, even though liability is reasonably clear, then
the
protection provided by Montana's mandatory liability laws would be of little value.
      Medical expenses from even minor injuries can be devastating to a family of
average income. The inability to pay them can damage credit and, as alleged in this
case,
sometimes preclude adequate treatment and recovery from the very injuries caused.
Just
as importantly, the financial stress of being unable to pay medical expenses can
lead to
the ill-advised settlement of other legitimate claims in order to secure a benefit
to which
an innocent victim of an automobile accident is clearly entitled. We conclude that
this
is not what was intended by the Montana Legislature when mandatory liability
insurance
laws and unfair claims practice laws were enacted.
      We also conclude that the leveraging of undisputed claims in order to settle
disputed claims is exactly what the Montana Legislature sought to prohibit when it
enacted õ 33-18-201(13), MCA, of the Unfair Claims Practices Act. We conclude that
our holding in Juedeman does not control the outcome in the case and that language
from
Juedeman which appears to be inconsistent with this holding was dicta and unnecessary
to our conclusion in that case.
      In Juedeman, the plaintiff, whose son was seriously injured in a one-vehicle
accident, demanded payment of the insured's policy limits for his injuries. The
insurer
conditioned payment on her release of any future loss of consortium claim. She sued
the
insurer for bad faith pursuant to õ 33-18-201(13), MCA, on the grounds that the
insurer's
condition constituted "leveraging" in violation of that section. We held that she
had not
established a claim as a matter of law because the insurer agreed to pay the policy
limits
in exchange for a release of all claims related to her son's bodily injury. We
based our
conclusion on the district court's holding that the plaintiff's loss of consortium
claim
arose from her son's injury and, therefore, was subject to the same per person policy
limits for bodily injury. We held that since she did not contest that district
court ruling,
the insurer could not have violated subsection (13) because it had a right to
condition
payment of the policy limits on a release of all claims for which the limits were
being
paid. See Juedeman, 253 Mont. at 281, 833 P.2d at 193. Those facts do not apply to

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (10 of 14)4/17/2007 4:27:33 PM
 96-697


this case.
     However, the Juedeman opinion gratuitously included the following additional
language, which was unnecessary to its primary conclusion:
Leveraging under õ 33-18-201(13), MCA, requires an insurer's
manipulation of two coverages. The insurer must withhold prompt
settlement of a reasonably clear liability claim under one coverage, in order
to influence a claim arising out of another coverage. Here, Erich's bodily
injury claim and Juedeman's claim for loss of consortium fall within the
same policy coverage. Here, Farmers Union offered to settle both claims
falling under that coverage for the maximum amount allowed under the
policy. Thus, we hold the court properly found that Farmers Union did not
violate õ 33-18-201(13), MCA, and properly granted defendant's motion for
summary judgment.

Juedeman, 253 Mont. at 281, 833 P.2d at 193 (emphasis added).
     Although our discussion of "coverages," in the context of the facts in Juedeman,
is understandable because of the nature of the policy involved in that case (it
provided
$100,000 bodily injury per person and $300,000 per occurrence), it has incorrectly
left
the impression that subsection (13) is inapplicable where payment of one obligation
due
pursuant to a portion of coverage is withheld in order to leverage settlement of a
disputed claim made pursuant to the same coverage. That result is clearly not
warranted
by the plain language of the statute. As pointed out by the dissenting opinion in
Juedeman:
     The majority then goes on to reason that because Erich's claim and
Cindy's claim arose under the same coverage that leveraging did not occur
under subsection (13).   However, subsection (13) prohibits leveraging of
a claim "under one portion of the insurance policy coverage in order to
influence settlements under other portions of the insurance policy
coverage."

Juedeman, 253 Mont. at 285, 833 P.2d at 195 (Trieweiler, J., and Hunt, J.,
dissenting).
     The dissent to Juedeman pointed out that the gratuitous language predicating
subsection (13) on more than one "coverage" was inconsistent with our prior decision
in
Harris v. American General Life Insurance Co. (1983), 202 Mont. 393, 658 P.2d 1089.

     In that case, the defendant insurer had issued a $10,000 life
insurance policy to the plaintiff's son. An additional $10,000 of coverage
was available if the son died by accident. Plaintiff's son died under
circumstances that suggested the possibility of suicide.

     The defendant sent plaintiff a check for the amount due under the
basic policy, but conditioned payment on a release of claims due under the
accidental death portion of the policy. Plaintiff filed suit for payment under
both portions and for punitive damages. After suit was filed . . . defendant
mailed the check back to the plaintiff without the restrictive endorsement.
However, after a jury trial a verdict was returned denying recovery under

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (11 of 14)4/17/2007 4:27:33 PM
 96-697


the accidental benefits portion of the policy, but awarding $30,000 in
punitive damages to the plaintiff. This Court sustained the punitive damage
award under the same õ 33-18-201(13), MCA, with which we are
concerned in this case. We did so based on the defendant's refusal to pay
under an undisputed portion of the policy without a release from liability
under the disputed portion. . . . The controlling facts were that one claim,
which was undisputed, was withheld to leverage resolution of another claim
that was disputed.

Juedeman, 253 Mont. at 286, 833 P.2d at 196 (Trieweiler, J., and Hunt, J.,
dissenting).
     We conclude that õ 33-18-201(13), MCA, applies to an insurer's failure to pay
one
type of damages for which liability has become reasonably clear in order to influence
settlement of claims for other types of damages made pursuant to the same policy, and
to the extent that there is language in Juedeman which suggests that the claims must
be
made pursuant to separate types of coverage, that language is overruled.
     For these reasons, we reverse the order and judgment of the District Court and
remand this case to the District Court for entry of a declaratory judgment
consistent with
this opinion.
                              /S/ TERRY N. TRIEWEILER
We Concur:

/S/ J. A. TURNAGE
/S/ JAMES C. NELSON
/S/ JIM REGNIER
/S/ WILLIAM E. HUNT, SR.
/S/ W. WILLIAM LEAPHART
Justice Karla M. Gray, concurring in part and dissenting in part.
      I concur in the Court's opinion on issue one. I also concur in the result the
Court
reaches under issue two and its analysis and holding on õ 33-18-201(13), MCA.
Because
this case can be resolved on the basis of õ 33-18-201(13), MCA, I would not address õ
33-18-201(6), MCA. The Court having done so, however, I must respectfully dissent
from the Court's interpretation of õ 33-18-201(6), MCA, and its result thereunder.
      With regard to õ 33-18-201(13), MCA, the Court presents a comprehensive
analysis of the statute, the inapplicability of Juedeman to this case, and the
inherent
irrelevance of both House Bill No. 433--which was not enacted--and its legislative
history. The Court then concludes that õ 33-18-201(13), MCA, applies to an insurer's
failure to pay one type of damages for which liability has become reasonably clear in
order to influence settlement of a claim for another type of damages made pursuant
to the
same policy. This conclusion is little more than a "plain meaning" approach to the
wording of õ 33-18-201(13), MCA, which clearly provides for--and establishes
requirements pertaining to the settlement of--claims under different portions of the
insurance policy coverage. Given the nature of this action and the record before
us, the
Court quite properly does not hold--or even suggest--that Guarantee National's

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (12 of 14)4/17/2007 4:27:33 PM
 96-697


liability
for the medical expenses submitted to date by Ridley is reasonably clear at this
point or
that Guarantee National has failed to promptly settle such a claim for medical
expenses
on which its liability is reasonably clear in order to influence settlements under
other
portions of the insurance policy coverage. I concur in the Court's opinion with
regard
to õ 33-18-201(13), MCA.
      With regard to the Court's interpretation of õ 33-18-201(6), MCA, however, I
cannot agree. As discussed above, õ 33-18-201(13), MCA, provides a sufficient basis
on which to resolve this case; I would do so and stop there. Since the Court
addresses
subsection (6), MCA, and in my view does so erroneously, it is appropriate that I
state
the basis of my dissent from that portion of the Court's opinion.
      The Court advances a relatively abbreviated interpretation of the language
contained in õ 33-18-201(6), MCA, essentially concluding that the use of the plural
"settlements," rather than the singular "settlement," means that the Legislature
anticipated
that an insurer may have more than one obligation arise from the same incident. I
submit
that the Legislature's "anticipation" vis-a-vis more than one obligation was
addressed by
the Legislature in subsection (13) of õ 33-18-201, MCA, as discussed above, but that
the
mere use of the plural "settlements" in subsection (6) does not relate to that
"anticipation." Indeed, the plural usages throughout õ 33-18-201, MCA, follow
clearly-
-and, in my view, only--from the introductory portion of that statute, which is the
"with
such frequency" language not at issue here. That is, õ 33-18-201, MCA, begins by
providing that "[n]o person may, with such frequency as to indicate a general
business
practice, do any of the following. . . ." It is this "frequency" language which
results in
the remainder of the statute being written in the plural form, as to "coverages,"
"claims,"
"settlements" and the like. The plural language does not, in my view, support the
Court's implicit interpretation that subsection (6) is essentially identical to
subsection
(13). Indeed, if that were so, there would be no need for two different subsections
in the
same statute, containing substantially dissimilar language.
      It is my view that subsection (6) requires an insurer to attempt in good faith
to
effectuate a prompt, fair, equitable and final settlement of an overall claim for
which
liability has become reasonably clear. Subsection (13), on the other hand, does not
address a good faith attempt to fully and finally settle an entire claim. Instead,
it

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (13 of 14)4/17/2007 4:27:33 PM
 96-697


requires an insurer to promptly settle a claim under one portion of the policy
coverage,
if liability is reasonably clear, rather than use that unsettled claim as leverage
in settling
claims under other portions of the coverage. Moreover, in my opinion, the Court's
"purpose" and "policy" discussions within the context of its analysis of õ 33-18-201
(6),
MCA, are more consistent with giving subsection (6) a meaning different from
subsection
(13).
      At the bottom line, however, and notwithstanding my disagreement with the
Court's interpretation of õ 33-18-201(6), MCA, I agree that this is an appropriate
case
for declaratory judgment. I also agree that such a judgment should be entered in
Ridley's
favor on the basis of õ 33-18-201(13), MCA. On those matters, I join the Court in
reversing the District Court.

                                                            /S/        KARLA M. GRAY




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/96-697%20Opinion.htm (14 of 14)4/17/2007 4:27:33 PM